                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WISCONSIN


CAROLYN J. O’LEARY, individually and on
behalf of all other similarly situated individuals,

                        Plaintiff,

               v.                                             Case No. 17-C-1774

HUMANA INSURANCE COMPANY and
HUMANA INC.,

                        Defendants.


                 ORDER APPROVING NOTICE TO NEWLY-IDENTIFIED
                      PUTATIVE MEMBERS OF COLLECTIVE


       After considering the parties’ briefing on Plaintiff’s motion for approval of notice to newly-

identified putative members of the collective, the Court hereby:

       1.      Grants Defendants’ motion for order reflecting the Court’s oral ruling on notice to

supplemental putative members of the collective (Dkt. No. 259).

       2.      Approves the attached Notice and Consent Form for use in notifying the newly-

identified putative collective members of the lawsuit and the opportunity to join it.

       3.      Orders that within fourteen (14) days of the Court entering this Order, Defendants

shall provide to Plaintiff’s counsel the names, dates of employment within the defined positions,

home addresses, and personal email addresses (where available) for all newly-identified putative

collective members. Defendants shall provide such information in a computer-readable format,

such as a Microsoft Excel Spreadsheet. Additionally, in the event that any notices are returned as

undeliverable, Defendants shall provide the dates of birth for those individuals so that Plaintiff can

perform a skip trace.




        Case 1:17-cv-01774-WCG Filed 01/04/21 Page 1 of 3 Document 265
        4.      Orders that Plaintiff’s counsel shall send a Notice and Consent Form via first class

mail to all nurses on the list within fourteen (14) days of receiving the list from Defendants.

        5.      Orders that Plaintiff’s counsel shall send a PDF version of the Notice and Consent

Form via personal e-mail (where available) to all nurses on the list within fourteen (14) days of

receiving the supplemental putative list from Defendants. The e-mail will contain the below

subject line and body text.

             a. Subject Line: “Overtime lawsuit against Humana Insurance Company and Humana

                Inc. covering the period July 9, 2015 through March 3, 2018”

             b. Body of E-mail: “You are receiving the attached notice to inform you that a lawsuit

                covering the period July 9, 2015 through March 3, 2018 exists that you may join,

                to advise you of how your rights may be affected by this lawsuit if you join, and to

                instruct you on the procedure for participating in the lawsuit, should you choose to

                do so. See the attached notice for further information.”

        6.      Approves posting the Notice, Consent Form, and a form to request information on

Plaintiff’s counsel’s website.

        7.      Orders that Plaintiff’s counsel will not otherwise initiate communication with

members of the supplemental putative list unless authorized by the Court. However, this shall not

restrict Plaintiff’s counsel from responding to inquiries by members of the supplemental putative

list.

        8.      Orders that individuals on the supplemental putative list will have 60 days from the

date of mailing the Notice to timely return a consent form and opt into the case.




                                                 2

         Case 1:17-cv-01774-WCG Filed 01/04/21 Page 2 of 3 Document 265
       9.      Orders that in the event that a Notice is returned as undeliverable, the 60-day “opt-

in period” will be extended 21 days to allow Plaintiff’s counsel to attempt to obtain an updated

mailing address and re-mail the Notice and Consent Form via first class mail.

       10.     Orders that Consent Forms filed with the Court pursuant to this Order will be

deemed, for statute of limitations purposes, to have been filed on July 9, 2018.

       11.     Orders that Defendants will not communicate, directly or indirectly, with any

putative class members about settlement of any outstanding wage claims related to this suit during

the opt-in period.

       Dated at Green Bay, Wisconsin this 4th day of January, 2021.

                                                     s/ William C. Griesbach
                                                     William C. Griesbach
                                                     United States District Judge




                                                 3

        Case 1:17-cv-01774-WCG Filed 01/04/21 Page 3 of 3 Document 265
